Citation Nr: 9926600	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  94-41 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have engaged in combat with 
the enemy while serving in Vietnam.

3.  There is no credible supporting evidence confirming any 
of the veteran's claimed stressors.

4.  The veteran is not shown to have PTSD as a result of his 
military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded service 
connection claim for PTSD has been submitted when there is 
medical evidence of a current PTSD disability, lay evidence 
of an in-service stressor, and medical evidence of a nexus 
between service and the current PTSD disability.  Cohen v. 
Brown, 10 Vet.App. 128, 137 (1997).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed by the RO.  Therefore, no further 
action by the RO is required to comply with its duty to 
assist under 38 U.S.C.A. §§ 5107(a), 5106 (1991).

The veteran has claimed entitlement to service connection for 
PTSD as being caused by his active service in Vietnam.  
Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991).  Service connection for PTSD 
requires (1) medical evidence establishing a clear diagnosis 
of the condition, (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.

As to the requirement that there be medical evidence 
establishing a clear diagnosis of PTSD, the U.S. Court of 
Appeals for Veterans Claims (Court) clarified the analysis to 
be applied in Cohen v. Brown, 10 Vet.App. 128 (1997).  The 
Court recognized that VA has adopted the fourth edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders.  See 61 Fed. Reg. 
52695-52702 (1996).  Therefore, the Court took judicial 
notice of the shift in diagnostic criteria from an objective 
to a subjective standard in assessing whether a stressor is 
sufficient to trigger PTSD.  The sufficiency of a stressor 
is, accordingly, now a clinical determination for the 
examining mental health professional.

Regarding the issue of whether there is credible evidence 
that the veteran's claimed stressors actually occurred, the 
Board notes that if the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded a combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  However, where the veteran did 
not engage in combat or the claimed stressor is not related 
to combat, "credible supporting evidence" means that the 
veteran's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor.  Dizoglio 
v. Brown, 9 Vet.App. 163, 166 (1996).

Service records indicate that the veteran served in Vietnam 
from August 1971 to April 1972.  While in Vietnam, he acted 
as a headquarters clerk and field wireman with Headquarters, 
First Battalion, 39th Artillery and 321st Artillery.  Service 
records reflect that the veteran received the Vietnam 
Campaign Medal and the Vietnam Service Medal.  However, he 
did not receive any medals or citations that are necessarily 
indicative of combat service.  The veteran's DD Form 214 also 
does not note combat service or injuries received in combat.  
Therefore, because the veteran's service records do not 
demonstrate that he engaged in combat with the enemy, it is 
necessary that the veteran's account of his stressors be 
corroborated by a credible source.

Private medical records from August 1992 indicate that the 
veteran was evaluated with PTSD.  At that time, the veteran 
reported symptomatology related to Vietnam but did not 
identify any specific stressors.  The examiner noted that the 
veteran presented with a puzzling diagnostic picture and that 
he had not received any mental health care for the last 20 
years.  It was believed that he may also have a personality 
disorder.

At a VA examination in September 1992, the veteran reported 
symptoms such as flashbacks, anger, detachment, and 
depression.  He was assessed with PTSD; however, he again 
identified no specific stressors in Vietnam and the examiner 
did not relate the PTSD diagnosis to any specific trauma 
experienced in Vietnam.

In his claim submitted in May 1992, the veteran related that 
he had served as a field wireman, clerk typist, driver, and 
guard while in Vietnam.  He described his tour of duty in 
Vietnam as being very stressful.  While stationed at Fire 
Support Base Nancy (Nancy), he believed that he was 
surrounded by the enemy and was in constant fear of being 
attacked.  He also saw dead bodies along the road and was 
attacked by bandits while on convoy.  As to particular 
stressors, he claimed that his mess hall took a direct hit 
from enemy fire and that he saw a neighboring base, Quangtri, 
being attacked by the enemy.  In addition, he was beaten by 
fellow soldiers as a result of racial conflict on the base.

Likewise, at a hearing before the RO in April 1995, the 
veteran testified of a stressful atmosphere at Nancy due to 
threats by the enemy, lack of discipline and order, and 
racial tension.  He claimed that he experienced incoming fire 
while stationed at Nancy.  He again stated that the mess hall 
took a direct hit, that he witnessed Quangtri being attacked, 
and that he was beaten by fellow soldiers.  He alleged that 
he received medical attention as a result of the beating.

In a statement submitted in April 1995, the veteran claimed 
that he was subject to almost constant incoming and outgoing 
artillery fire for six months while at Nancy.  The following 
month, the RO requested verification of the claimed stressors 
from the U.S. Army and Joint Services Environmental Support 
Group (ESG).  In March 1996, ESG responded and provided 
records from the artillery units with which the veteran 
served.  However, none of the records documented enemy 
attacks in the vicinity of Fire Support Base Nancy or a mess 
hall attack during the veteran's period of service.  The ESG 
stated that in order to research further combat incidents, 
the veteran must provide additional information, such as 
specific dates and names.  The veteran was informed of this 
necessity in a June 1998 Supplemental Statement of the Case.  
However, in a letter submitted in July 1996, the veteran now 
stated that the mess hall at Nancy was not hit by enemy fire.  
On the contrary, he was only in fear of a direct hit of the 
mess hall.

In summary, the Board finds that it is questionable whether 
the evidence of record contains a clear, unequivocal 
diagnosis of PTSD as is required under 38 C.F.R. § 3.304(f) 
(1998).  The first diagnoses of PTSD occurred in 1992 and 
there is no evidence of ongoing treatment for PTSD.  Most 
importantly, both diagnoses were rendered in reliance upon 
the veteran's allegations of stress due to his service in 
Vietnam.  However, the veteran did not identify any specific 
stressors for the examiners, nor could the examiners relate 
the PTSD diagnoses to any specific in-service stressors.  A 
diagnosis of PTSD, related to service, which is based on an 
examination which relied upon an unverified history is 
inadequate.  Cohen v. Brown, 10 Vet.App. 128, 140 (1997); 
West v. Brown, 7 Vet.App. 70, 77 (1994).

Moreover, even were the Board to accept the diagnoses of 
PTSD, the Board finds that none of the veteran's claimed 
stressors were later verified by an independent source.  
After careful scrutiny of the veteran's official service 
records and the other relevant evidence of record, the Board 
finds no corroboration of the veteran's claimed in-service 
stressors.  The veteran has claimed that he was subject to 
enemy fire while stationed at Nancy; however, there is no 
verification of such activity during the veteran's tour of 
duty.  The Board notes that the veteran, on more than one 
occasion, described how his mess hall was the subject of a 
direct hit.  However, he later stated that this, in fact, did 
not occur.  The Board recognizes that the veteran apparently 
experienced stress due to daily living conditions on his 
base.  Unfortunately, these are not the types of 
"stressors" which may be verified.

Finally, the Board observes that the veteran has provided no 
more specific information to the RO which would permit 
possible verification of his stressors.  In addition, he has 
been scheduled for four hearings before the RO, but has 
failed to appear and present testimony.  The VA's duty to 
assist is by no means a one-way street, and a veteran's 
obligation to provide certain facts is not an impossible or 
onerous task.  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).

In consideration of the aforementioned evidence, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for PTSD.  The Board finds no 
evidence that the veteran participated in combat and no 
evidence which provides any objective support for his 
reported stressor incidents.  The Board cannot rely solely on 
the veteran's testimony to establish a nexus between his 
current diagnosis of PTSD and his time in service.  
Therefore, the benefit sought on appeal must be denied.


ORDER

Service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

